 


109 HR 628 IH: Flu Protection Act of 2005
U.S. House of Representatives
2005-02-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 628 
IN THE HOUSE OF REPRESENTATIVES 
 
February 8, 2005 
Mr. Emanuel (for himself, Mr. Snyder, Mr. Reyes, Mr. Abercrombie, Mr. Gutierrez, Mr. Hinchey, Mrs. Maloney, Mr. Payne, Ms. Woolsey, Mr. Berry, Mr. Kennedy of Rhode Island, Mr. Engel, and Ms. DeLauro) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To amend the Public Health Service Act to provide for an influenza vaccine awareness campaign, ensure a sufficient influenza vaccine supply, and prepare for an influenza pandemic or epidemic, to amend the Internal Revenue Code of 1986 to encourage vaccine production capacity, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Flu Protection Act of 2005. 
IFlu vaccine awareness campaign 
101.Awareness campaign and education and outreach effortsTitle XXI of the Public Health Service Act (42 U.S.C. 300aa–1 et seq.) is amended by adding at the end the following: 
 
3Influenza vaccine 
2141.Awareness campaign and education and outreach efforts 
(a)CampaignThe Secretary, acting through the Director of the Centers for Disease Control and Prevention (in this subtitle referred to as the Director), shall conduct a public awareness campaign and education and outreach efforts each year during the time period preceding the influenza season on each of the following: 
(1)The importance of receiving the influenza vaccine. 
(2)Which populations the Director recommends to receive the influenza vaccine to prevent health complications associated with influenza, including health care workers and household contacts. 
(3)Professional medical education of physicians, nurses, pharmacists, and other health care providers and such providers’ associated organizations. 
(4)Information that emphasizes the safety and benefit of recommended vaccines for the public good. 
(b)Outreach to Medicare recipients 
(1)In generalThe Administrator of the Centers for Medicare & Medicaid Services shall, at the earliest possible time in the influenza vaccine planning and production process, reach out to providers of medicare services, including managed care providers, nursing homes, hospitals, and physician offices to urge early and full preordering of the influenza vaccine so that production levels can accommodate the needs for the influenza vaccine. 
(2)Rates of immunization among Medicare recipientsThe Director shall work with the Administrator of the Centers for Medicare & Medicaid Services to publish the rates of influenza immunization among individuals receiving assistance under the medicare program under title XVIII of the Social Security Act (42 U.S.C. 1395 et seq.). 
(c)State and public health adult immunization activitiesThe Director shall support the development of State adult immunization programs that place emphasis on improving influenza vaccine delivery to high-risk populations and the general population, including the exploration of improving access to the influenza vaccine. 
(d)Efficacy of vaccineThe Director shall work with appropriate agencies in conducting a study to assess the efficacy of the influenza vaccine. 
(e)Existing modes of communicationIn carrying out the public awareness campaign and education and outreach efforts under subsections (a) and (b), the Director may use existing websites or structures for communication. 
(f)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $10,000,000 for each of fiscal years 2005 through 2009.. 
IIEncouraging vaccine production capacity 
201.Incentives for the construction of vaccine manufacturing facilities 
(a)Vaccine manufacturing facilities investment tax credit 
(1)Allowance of creditSection 46 of the Internal Revenue Code of 1986 (relating to amount of investment credit) is amended by striking and at the end of paragraph (1), by striking the period at the end of paragraph (2) and inserting , and, and by adding at the end the following new paragraph: 
 
(3)the vaccine manufacturing facilities investment credit.. 
(2)Amount of creditSubpart E of part IV of subchapter A of chapter 1 of such Code (relating to rules for computing investment credit) is amended by inserting after section 48 the following new section: 
 
48A.Vaccine manufacturing facilities credit 
(a)In generalFor purposes of section 46, the vaccine manufacturing facilities investment credit for any taxable year is an amount equal to 20 percent of the qualified investment for such taxable year. 
(b)Qualified investment 
(1)In generalFor purposes of subsection (a), the qualified investment for any taxable year is the basis of each vaccine manufacturing facilities property placed in service by the taxpayer during such taxable year. 
(2)Vaccine manufacturing facilities propertyFor purposes of this section, the term vaccine manufacturing facilities property means real and tangible personal property— 
(A) 
(i)the original use of which commences with the taxpayer, or 
(ii)which is acquired through purchase (as defined by section 179(d)(2)), 
(B)which is depreciable under section 167, 
(C)which is used for the manufacture, distribution, or research and development of vaccines, and 
(D)which is in compliance with any standards and regulations which are promulgated by the Food and Drug Administration, the Occupational Safety and Health Administration, or the Environmental Protection Agency and which are applicable to such property. 
(c)Certain progress expenditure rules made applicableRules similar to rules of subsections (c)(4) and (d) of section 46 (as in effect on the day before the date of the enactment of the Revenue Reconciliation Act of 1990) shall apply for purposes of this subsection. 
(d)TerminationThis subsection shall not apply to any property placed in service after December 31, 2009.. 
(b)Technical amendments 
(1)Clause (iii) of section 49(a)(1)(C) of such Code is amended to read as follows: 
 
(iii)the basis of any vaccine manufacturing facilities property.. 
(2)Subparagraph (E) of section 50(a)(2) of such Code is amended by inserting or 48A(c) before the period. 
(3)The table of sections for subpart E of part IV of subchapter A of chapter 1 of such Code is amended by inserting after the item relating to section 48 the following: 
 
 
Sec. 48A. Vaccine manufacturing facilities credit. 
(c)Effective dateThe amendments made by this section shall apply to property placed in service after December 31, 2004, under rules similar to the rules of section 48(m) of the Internal Revenue Code of 1986 (as in effect on the day before the date of enactment of the Revenue Reconciliation Act of 1990). 
IIIEnsuring sufficient flu vaccine supply 
301.Vaccine supplySubtitle 3 of title XXI of the Public Health Service Act, as added by section 101, is amended by adding at the end the following: 
 
2142.Vaccine supply 
(a)Requests for more doses 
(1)In generalNot later than March 15 of each year, the Director shall enter into contracts with manufacturers to produce such additional doses of the influenza vaccine as determined necessary by the Director. 
(2)Content of contractA contract for additional doses shall provide that the manufacturer will be compensated by the Director at an equitable rate negotiated by the Director and the manufacturer for any doses that— 
(A)were not sold by the manufacturer through routine market mechanisms at the end of the influenza season for that year; and 
(B)were requested by the Director to be produced by such manufacturer. 
(3)When such vaccine purchases should take placeThe Director may purchase from the manufacturer the doses for which it has contracted at any time after which it is determined by the Director, in consultation with the manufacturer, that the doses will likely not be absorbed by the private market. 
(b)Contingency planThe Director shall encourage States to develop a contingency plan, in coordination with the Department of Health and Human Services, for maximizing influenza immunization for high-risk populations in the event of a delay or shortage of the influenza vaccine. 
(c)Authorization of appropriationsThere are authorized to be appropriated to carry out this section such sums as may be necessary.. 
IVPreparing for a pandemic or epidemic 
401.Preparation for influenza pandemic or epidemicSubtitle 3 of title XXI of the Public Health Service Act, as added by section 101 and amended by section 301, is further amended by adding at the end the following: 
 
2143.Preparation for influenza pandemic or epidemic 
(a)Establishment of a protocolThe Secretary, acting through the Director, shall continue progress on the pandemic preparedness plan and establish a protocol to attempt to prevent, prepare for, and respond to an influenza pandemic or epidemic. Such protocol shall be updated as determined appropriate by the Director. 
(b)Contents of protocolThe protocol established under subsection (a) shall— 
(1)address methods to coordinate dissemination of the influenza vaccine to key populations in the event of an influenza pandemic or epidemic; 
(2)address expansion of influenza vaccine manufacturing capacity (including making advance arrangements for ensuring the availability of raw materials) to respond to the needs of the United States during an influenza pandemic or epidemic; 
(3)improve upon the current influenza vaccines and production and dissemination methods; 
(4)address alternative ways to manufacture or produce the influenza vaccine; 
(5)address alternative methods to prevent the spread of, and complications associated with, influenza, including antiviral medications; 
(6)address a tracking method for publicly and privately sold doses of the influenza vaccine to enable the Director to determine, after consultation with manufacturers of the influenza vaccine, how much supply is in circulation in the case of an influenza pandemic or epidemic; and 
(7)address other issues determined by the Director to be appropriate. 
(c)Coordination; preparation; preventionIn establishing the protocol under subsection (a), the Director shall— 
(1)coordinate with health care providers, manufacturers, research institutions, health care organizations, and other expert stakeholders; and 
(2)assist States with preparedness activities for a rapid State and local response to an influenza pandemic, including exploring methods of making the influenza vaccine more accessible to the general population. 
(d)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $100,000,000 for each of fiscal years 2005 through 2009.. 
VNotice of intent to withdraw from the market 
501.Manufacturer withdrawal from the marketTitle XXI of the Public Health Service Act (42 U.S.C. 300aa–1 et seq.), as amended by this Act, is further amended by adding at the end the following: 
 
4Notice of intent To withdraw from the market 
2151.Manufacturer withdrawal from the marketAny manufacturer of a vaccine that receives authority under Federal law to distribute such vaccine shall provide advance notification to the Department of Health and Human Services regarding such manufacturer’s intent to stop the distribution of such vaccine into the marketplace.. 
 
